Citation Nr: 0830339	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  06-20 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for right eye problems.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral 
hand/wrist joints.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the veteran's claim of entitlement to 
service connection for the above listed conditions.  The 
veteran was scheduled for a hearing in August 2008, but 
failed to report for that hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran has claimed he was treated 
for several disabilities in service.  Unfortunately, the 
veteran's service medical records have not been associated 
with the claims folder, and the RO, in June 2005, made a 
formal finding that these records were unavailable for 
review.  The Board realizes in cases such as these, where the 
veteran's service medical records are unavailable, VA has a 
heightened duty to to explain thoroughly the reasons and 
bases for its decision.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

Keeping this in mind, the Board is of the opinion that the 
veteran should be provided with a VA examination, in order to 
determine whether the veteran currently has any of these 
claimed disabilities, and if so, whether it can be determined 
if they are related to service.

Additionally, the RO is requested to contact the veteran 
again, to see if he has any service medical records in his 
possession, and/or any private treatment records showing any 
treatment for these claimed disabilities.

Finally, the Board does recognize that the RO made two 
attempts to secure the veteran's medical records.  However, 
in light of the fact that the veteran's service was 
relatively recent, and also in light of the fact that some 
records were able to be obtained from the National Personnel 
Records Center (NPRC) previously, the Board is of the opinion 
that, upon remand, the RO should make further attempts to 
obtain the veteran's service medical records and associate 
them with the veteran's claims file.


Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The RO should contact the veteran and 
request that he provide the names and 
addresses of any health care providers 
who have treated him since service for 
hearing loss, tinnitus, an eye 
disorder, or a hand/wrist disorder.  
The veteran should also be asked to 
provide any service medical records he 
may have in his possession.  After 
obtaining any necessary releases, the 
RO should attempt to secure all 
identified outstanding records and 
associate them with the veteran's 
claims file.  If any identified records 
are unable to be associated with the 
claims file, this should be noted in 
the record.

2.	The RO should once again contact the 
NPRC and request any relevant records 
pertaining to the veteran.  The RO 
should specifically note that the last 
request resulted in only the veteran's 
dental records and service personnel 
records.  If the NPRC informs the RO 
that the veteran's service medical 
records are unavailable, that should 
also be noted in the record.

3.	After the above development has been 
completed, and the relevant records 
associated with the veteran's claims 
file, the veteran should be scheduled 
for VA examinations for his claimed 
hearing loss, tinnitus, right eye 
disability, and hand/wrist disorder.  
The claims folder and a copy of this 
Remand must be made available to the 
examiners for review before the 
examinations.  Any testing deemed 
necessary should be performed.  The 
examiners should offer an opinion, for 
any of the above disorders, if 
diagnosed, as to whether it is as least 
as likely as not that any of these 
disabilities are related to service.  A 
complete rationale for any opinion 
expressed should be included in the 
report.  

4.	Thereafter, the AMC should re- 
adjudicate the veteran's claims of 
entitlement to service connection for 
hearing loss, tinnitus, a right eye 
disability, and a hand/wrist disorder.  
If any benefits sought are not granted, 
the veteran should be furnished a 
supplemental statement of the case and 
an opportunity to respond.  The case 
should then be returned to the Board, 
if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




